Exhibit 10.13

 

In May, 2002, Aether Systems, Inc. confirmed Frank Briganti’s promotion to
President, Transportation & Logistics.  As President, Mr. Briganti will receive
an annual base salary of $170,000 and will be eligible to participate in
Aether’s employee benefit plans.  Mr. Briganti will also be eligible to receive
an annual bonus in an amount tied to specific revenue growth and EBITDA
objectives agreed upon between the parties.  In addition, Mr. Briganti will have
access to a vehicle owned and maintained by Aether.

 

The parties also agreed that Mr. Briganti will be entitled to receive severance
in an amount equal to his base annual salary in the event he no longer serves as
President of Aether’s Transportation segment as a direct result of a change in
control.  It is understood that a change in control would occur as the result of
the sale of all or substantially all of the assets of Aether Systems Inc., or
all or substantially all of the assets of Aether’s Transportation segment to one
or more individuals, entities, or groups and, as a result, Mr. Briganti ceases
to be employed by Aether and its subsidiaries (except if such termination
results from his gross misconduct).

 

In addition, upon a triggering event, the parties agreed that all options,
restricted stock and other equity instruments granted prior to July 31, 2002 and
held by Mr. Briganti will become fully exercisable at the time of termination of
his employment with Aether.  The parties agreed that a “triggering event” will
be defined as (i) a reduction in force or layoff at Aether Systems, Inc., if Mr.
Briganti’s employment is terminated as part of such reduction or layoff, (ii)
sale of all or substantially all of the assets of Aether Systems, Inc., or all
or substantially all of the assets of Aether’s Transportation segment and, as a
result Mr. Briganti ceases to be employed by Aether and its subsidiaries (except
if such termination results from gross misconduct); (iii) complete or
substantially complete dissolution or liquidation of Aether Systems, Inc. or
Aether’s Transportation segment and, as a result  Mr. Briganti ceases to be
employed by Aether and its subsidiaries (except if such termination results from
gross misconduct); (iv) any person or group acquires or attains ownership of
more than 50% of the Aether’s outstanding common stock; (v) completion of a
merger or consolidation of the Aether Systems, Inc. with or into any other
entity unless Aether’s stockholders retain control of the new entity.

 

This agreement does not change Mr. Briganti’s status as an at-will employee.

 

--------------------------------------------------------------------------------